—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court erred in awarding joint custody to the parties. The record establishes that the parties were unable "to communicate and deal with one another as amicable parents concerning [their children’s] care and upbringing” (Matter of Forjone v Plainer, 191 AD2d 1033, 1034; see, Voelker v Keptner, 156 AD2d 1014; Matter of Plumley v Lints, 124 AD2d 1028; cf., Matter of Clark v Dunn, 195 AD2d 811, 813-814). The court found that, if it were to award sole custody to one party, that party would be petitioner, the children’s mother. We conclude that an award of sole custody to petitioner is in the best interests of the children. We modify the first ordering paragraph of the order appealed from by awarding sole custody to petitioner and otherwise affirm. (Appeal from Order of Onondaga County Family Court, Hedges, J.—Custody.) Present— Pine, J. P., Balio, Lawton, Callahan and Davis, JJ.